UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                            No. 99-7388



HENRY A. L. FULLER,

                                              Plaintiff - Appellant,

          versus


PERRY  EICHOR,   Director;   CAPTAIN   LOFTUS;
LIEUTENANT DAVIS; LIEUTENANT SIMPSON; SERGEANT
ROBINSON;   SERGEANT   VANDERMOSEN;   SERGEANT
MCKENNEY; SERGEANT MERRIT; OFFICER COCH; OFFI-
CER ANDERSON; OFFICER RICHARDSON; OFFICER
MAYBRE; OFFICER PHILLIPS; OFFICER JANE DOE;
MEDICAL SUPERVISORS NURSE AUSTIN AND NURSE
MAGGIE, each individually as employees of the
Greenville County Detention Center,

                                           Defendants - Appellees.



Appeal from the United States District Court for the District of
South Carolina, at Greenville. Margaret B. Seymour, District Judge.
(CA-98-1770-6-24)


Submitted:   December 16, 1999         Decided:     December 30, 1999


Before MURNAGHAN and MOTZ, Circuit Judges, and BUTZNER, Senior Cir-
cuit Judge.


Affirmed by unpublished per curiam opinion.
Henry A. L. Fuller, Appellant Pro Se. Charles Franklin Turner, Jr.,
CLARKSON, FORTSON, WALSH & RHENEY, P.A., Greenville, South Caro-
lina; Matthew Philip Utecht, HAYNSWORTH, MARION, MCKAY & GUERARD,
Greenville, South Carolina; Thomas Carl Cofield, BARNES, ALFORD,
STORK & JOHNSON, Columbia, South Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).




PER CURIAM:

     Henry Fuller appeals the district court’s order denying relief

on his 42 U.S.C.A. § 1983 (West Supp. 1999) complaint.     We have

reviewed the record and the district court’s opinion accepting the

magistrate judge’s recommendation and find no reversible error.

Accordingly, we affirm on the reasoning of the district court. See

Fuller v. Eichor, No. CA-98-1770-6-24 (D.S.C. Sept. 29, 1999).   We

dispense with oral argument because the facts and legal contentions

are adequately presented in the materials before the court and

argument would not aid the decisional process.




                                                          AFFIRMED




                                2